Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is a response to Applicant’s Amendments and Remarks filed October 5, 2020 and December 17, 2020.
	New claims 39-51 are acknowledged.  Claims 2, 3, 13-16, 18, 19, 22, and 26 have been canceled.  Claims 1, 4-6, 8-10, 12, 20, 23-25, 27-33 and 36 have been amended.	
Claims 1, 4-6, 8-10, 12, 20, 23-25, 27-33, 36 and 39-51 are pending in the instant application.
This application contains claims 28-33 and 36 drawn to an invention nonelected without traverse in the filed on March 10, 2020.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144).  See MPEP § 821.01.
Accordingly, claims 1, 4-6, 8-10, 12, 20, 23-25, 27 and 39-51 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed October 5, 2020 is 


Claim Rejections - 35 USC § 103
In the previous Office Action filed June 5, 2020, claims 1-6, 8-10, 12-16, 18-20, and 22-27 were rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/018887 to Monsanto Technology, LLC (hereinafter, “Monsanto) in view of GenBank Accession Number XM_023158308, submitted to GenBank on December 1, 2017 and/or GenBank Accession Number KY285055, submitted to GenBank on November 25, 2016.  This rejection is moot against claims 2, 3, 13-16, 18, 19, 22, and 26 in view of Applicant’s Amendment filed October 5, 2020 to cancel these claims.  This rejection is maintained against the remaining claims for the reasons of record set forth in the previous Office Action filed June 5, 2020.  NOTE:  New claims 39-51 are drawn to subject matter within the scope of the rejected claims and would have been rejected in the prior Office Action.  Therefore, the instant rejection applies to new claims 39-51 as well.


Response to Arguments
In response to this rejection, Applicants argue that the claims have been amended and are now drawn to a double-stranded RNA (dsRNA) that inhibits expression of a Coleopteran proteasome beta 5 (PSMB5) gene, wherein a first strand of the Coleopteran proteasome beta 5 (PSMB5) gene, wherein the ssRNA comprises an RNA sequence 85% to 100% complementary to the mRNA or a segment of the mRNA encoded by SEQ ID NO: 1.  Applicants argue that Monsanto in view of GenBank Accession Number XM_023158308 and GenBank Accession Number KY285055 do not render the claims prima facie obvious because:
•  Monsanto does not teach or disclose the DNA sequence of SEQ ID NO: 1
• It was known at the time of filing the present Application that RNAi-based targeting of homologs of the same gene across different species did not always provide consistent results; and 
•  A person of ordinary skill in the art was aware that successful targeting of a gene in an organism does not correlate with the successful targeting of the same gene in a difference species or genus
In view of these arguments, Applicants contend that there would be no reason to have combined Monsanto with either or both GenBank Accession Numbers XM_023158308 and KY285055 or to reasonably expect that such a combination would be successful.
Applicants argue that the disclosure of Monsanto, in view of GenBank Accession Numbers XM_023158308 and KY285055, does not render the amended claims prima facie obvious since the prior art must teach each element as claimed.  Applicants point the Examiner to MPEP § 2143(A)(1). Applicants contend that even if there is a reason to combine the prior art, there must also be a reasonable expectation of success. 
Applicants also argue that the Declaration under 37 C.F.R. § 1.132 by Dr. Ronald D. Flannagan (“Flannagan Declaration”) explains that RNAi-based targeting of homologs of the same gene across different species does not provide consistent results and that it was the present inventors that discovered targeting the PSMB5 gene from Leptinotarsa decemlineata effectively kills populations of Colorado potato beetles.  Applicants submit that the Flannagan Declaration further explains why a person of ordinary skill in the art would not have been motivated to target PSMB5 in Leptinotarsa decemlineata based on the Monsanto publication and therefore, the Flannagan Declaration is of the opinion that the currently pending claims are not obvious in view of the Monsanto publication.
Applicants also argue that designing interfering RNA targeting PSMB5 genes of Coleoptera pest for the purpose of controlling insect pests based on the teachings of Monsanto is highly unpredictable.  Applicants point the Examiner to the Flannagan Declaration.  Applicants also argue that Dr. Flannagan highlights the Knorr and Rodrigues research articles (provided on the IDS filed October 5, 2020) and explains why they both show that targeting the genes that effectively kill insects of one species do not necessarily kill insects of another, and that this demonstrates the unpredictability of RNAi targeting of insect control. 
 gene from Leptinotarsa decemlineata as effectively killing populations of Colorado potato beetles and the inventors identified a large number of housekeeping genes without reference to which have been effective for RNAi in other family members, such as the flea beetles that were the subject of the Monsanto reference. Applicants contend that the inventors discovered that only 8% of the designed RNAi compositions showed even moderate levels of mortality, and the inventors identified RNAi compositions targeting PSMB5 as being highly effective in killing Colorado potato beetles.
Applicants assert that the Flannagan Declaration explains why a person of ordinary skill in the art would not have been motived to target PSMB5 in Leptinotarsa decemlineata based on Monsanto.  Applicants argue that Monsanto provides a list of forty-six possible target genes in flea beetles, including PSMB5, however, PSMB5 was not identified in Monsanto as a preferred target, and there was no disclosure that would have led a person of skill of ordinary skill in the art to select PSMB5 as a preferred or functional target.  Applicants argue that moreover, Monsanto does not describe RNAi-based targeting of potato beetles, such as Leptinotarsa decemlineata, and Monsanto does not describe RNA-based targeting of any sequence having 85% to 100% identity to SEQ ID NO: 1 of the present application.  Applicants argue that in fact, Monsanto does not provide data for the target sequences that have the highest degree of similarity with SEQ ID NO: 1 and there is no data in Monsanto for any sequence belonging to a target gene that could be identified as a PSMB5 gene sequence or any sequence having homology with SEQ ID NO: 1.  Applicants contend that moreover, the data provided in 
Applicants argue that since the person of ordinary skill in the art was aware that successful targeting of a gene in one species or genus does not correlate with successful targeting of the same gene in a different species or genus, there was no reason to combine Monsanto with one or both of GenBank Accession Numbers XM_023158308 and KY285055 or to reasonably expect that such a combination would be successful.  Applicants rely on the Flannagan Declaration for further explanation. Applicants submit that moreover, in order for an invention to be “obvious to try,” there must not only be a finite number of solutions, but they must be predictable. Applicants rely on the Flannagan Declaration for further explanation to argue that this field of insect control by RNAi is not predictable. Therefore, even if there are a finite number of genes to choose from, the genes would not have been “obvious to try” because their ability to effectively kill insects in a different species would not have been predictable. Accordingly, one of ordinary skill in the art would not have had a reasonable expectation of success.
Applicant respectfully submits that the claimed invention is not obvious over Monsanto in view of one or both of GenBank Accession Numbers XM_023158308 and KY285055 for the reasons explained above, and therefore withdrawal of this rejection is respectfully requested.
Coleopteran proteasome beta 5 (PSMB5) gene, wherein a first strand of the dsRNA comprises an RNA sequence 85% to 100% complementary to the mRNA or a segment of the mRNA encoded by SEQ ID NO: 1.  The Examiner also acknowledges that new claims 39-51 are drawn to a single-stranded RNA (ssRNA) that inhibits expression of a Coleopteran proteasome beta 5 (PSMB5) gene, wherein the ssRNA comprises an RNA sequence 85% to 100% complementary to the mRNA or a segment of the mRNA encoded by SEQ ID NO: 1.  
Second, the Examiner has not found Applicant’s arguments persuasive because regarding unexpected results, an Applicant must provide a side-by-side comparison of the claimed invention with the closest prior art and explain why the results would have been unexpected by one of ordinary skill in the art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991); In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035 (CCPA 1980); In re Freeman, 474 F.2d 1318, 1324 (CCPA 1973); In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972).  Applicant is reminded that declarations can aid in overcoming the Examiner’s prima facie case for obviousness; however, to be effective a declaration should provide objective evidence or point to where in the Specification data is presented that shows the results obtained using the claimed composition are unexpectedly better than those obtained with the compositions of the Ex Parte Levy et al., 2010 WL 4913982 (Bd. Pat. App. & Interf. Nov. 30, 2010).  
The Examiner fully acknowledges the Flannagan Declaration, however, it should be noted that the Declaration has not necessarily done any comparison of the claimed invention with the closest prior art, particularly in view of the prior art teachings of Monsanto as discussed in the previous Office Action and below.  Without a direct comparison, there is no evidence of record to indicate that the “unexpected results” are indeed unexpected.  Applicant has not established that "the differences in results are in fact unexpected and unobvious and of both statistical and practical significance."  Ex Parte Gelles.  22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) MPEP 716.02(b).  Furthermore, there is nothing of record to show that the dsRNA targeted to the Coleopteran PSMB5 gene as taught and suggested by Monsanto are any different than the dsRNA targeted to the Coleopteran PSMB5 gene of the present invention.  
Absent a Declaration definitively arguing unexpected results and providing a direct comparison of the claimed invention with the closest prior art and an explanation of why the results would have been unexpected by one of ordinary skill in the art, the Examiner maintains that the instant claims would have been prima facie obvious over the prior art.
Third, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant is reminded that the test for obviousness is not whether the features of In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  In the present case, before the effective filing date of the claimed invention, a person of ordinary skill in the art was aware that controlling a Coleopteran insect (e.g., Colorado potato beetle) (CPB), pest is of great agronomical and economical interest as suggested by Monsanto as discussed in the previous Office Action and as discussed and detailed below.  It the Examiner’s position that a person of ordinary skill in the art would use the teachings and motivation of Monsanto combined with GenBank Accession Number XM_023158308 and/or GenBank Accession Number KY285055 with a reasonable expectation of success to arrive at the presently claimed invention.  
Fourth, Applicant is reminded that KSR forecloses an obvious to try rationale may be proper when the possible options for solving a problem are known, finite, and predictable, with a reasonable expectation of success.  KSR, 550 U.S. at 418, 82 USPQ2d at 1396.  Monsanto explicitly discloses:
Several embodiments relate to an insecticidal composition including an insecticidally effective amount of a polynucleotide, wherein the polynucleotide includes 18 or more contiguous nucleotides with about 95%> to about 100%> complementarity with a corresponding portion of a target gene of an insect that infests a plant. In some embodiments, the polynucleotide includes 21 contiguous nucleotides with a sequence of 100% complementarity with a corresponding portion of the target gene. In some embodiments, the target gene is selected from the group consisting of Act5C, arginine kinase, COPI (coatomer subunit) alpha, COPI (coatomer subunit) beta, COPI (coatomer subunit) betaPrime, COPI (coatomer subunit) delta, COPI (coatomer subunit) epsilon, COPI (coatomer subunit) gamma, COPI (coatomer subunit) zeta, RpL07, RpL19, RpL3, RpL40, RpS21, RpS4, Rpn2, Rpn3, Rpt6, Rpn8, Rpn9, Rpn6-PB-like protein, Sari, sec6, sec23, sec23A, shrb (snf7), Tubulin gamma chain, ProsAlpha2, ProsBeta5, Proteasome alpha 2, Proteasome beta 5, VATPase E, VATPase A, VATPase B, VATPase D, Vps2, Vps4, Vpsl6A, Vps20, Vps24, Vps27, Vps28, Vha26 (V-ATPase A), Vha68-2 (VATPase D/E), 40S ribosomal protein S14, and 60S 
In some embodiments, the polynucleotide is molecule is dsRNA. In some embodiments, the polynucleotide includes at least one segment (e. g., an RNA strand or segment of an RNA strand)

Given this disclosure, the breadth of Monsanto’s disclosure is effectively narrowed by the 46 target genes listed.  Therefore, there is an absolute finite number of predictable solutions and a person of ordinary skill in the art would be motivated to target PSMB5 as one of the 46 listed target genes. 
Before the effective filing date of the claimed invention, there had been a recognized problem or need in the art to design polynucleotide compositions for controlling insect pests for modifying the expression of genes in beetles.  dsRNA targeted to the Coleopteran PSMB5 gene meet this need since Monsanto taught polynucleotides such as double-stranded RNA compositions and methods of use thereof for modifying the expression of genes in flea beetles.  A dsRNA that inhibits expression of a Coleopteran PSMB5 gene, wherein a first strand of the dsRNA comprises an RNA sequence 85% to 100% complementary to the mRNA or a segment of the mRNA encoded by SEQ ID NO: 1 as taught and suggested by Monsanto in view of GenBank Accession Number XM_023158308 and/or GenBank Accession Number KY285055 is obvious and using the obvious to try rationale foreclosed by KSR, the skilled artisan would have arrived at the presently claimed invention with a reasonable expectation of success.
The interfering RNAs targeting genes of Coleoptera pests described in Monsanto comprise at least 18 contiguous nucleotides that are more than 90% complementary or identical to segments of a Coleopteran PSMB5 gene.  Monsanto explicitly disclose contacting an insect with a dsRNA including at least one segment of 18 or more contiguous nucleotides, for example 21 or more contiguous nucleotides with a sequence 
Regarding Applicant’s arguments of unpredictability in the art of RNAi targeting for insect control, this is not found persuasive because the prior art of Monsanto is replete with examples of how to make and use dsRNA to a target gene.  See Example 5, for example.  A Coleopteran PSMB5 target gene has been identified by Monsanto as a specific target gene.  The Coleopteran PSMB5 target gene represented by SEQ ID NO: 1 of the present invention was known in the art before the effective filing date as disclosed by GenBank Accession Number XM_023158308.  The prior art of Monsanto in view of GenBank Accession Number XM_023158308 describes general methods and strategies to make and design a dsRNA or ssRNA that inhibits expression of a Coleopteran PSMB5 gene, wherein a first strand of the dsRNA comprises an RNA sequence 85% to 100% complementary to the mRNA or a segment of the mRNA encoded by SEQ ID NO: 1 of the present invention for the purpose of controlling invertebrate pest infestations, particularly in plants.  The present invention appears to combine the teachings of the prior art where the prior art teachings are clearly directed to the same outcome as Applicant’s claimed invention. The claims of the instant invention are nothing more than "the predictable use of prior art elements according to their established functions," KSR, 550 U.S. at 417. The evidence above supports a finding that there would have been a reasonable expectation of success and that the claims would have been obvious over the cited prior art.
In re O ’Farrell, 853 F.2d 894, 7 USPQ2d 1673 (Fed. Cir. 1988) at 1681.  As noted above, the prior art of Monsanto is replete with examples of how to make dsRNA to a target gene, therefore, it is the Examiner’s position that a person of ordinary skill in the art would use the teachings and motivation of Monsanto along with GenBank Accession Number XM_023158308 and/or GenBank Accession Number KY285055 and with a reasonable expectation of success to arrive at the presently claimed invention. 
Lastly, it is noted that Applicant’s arguments and the Flannagan Declaration largely argue results and data pertaining to the functionality and effectiveness of RNAi compositions to target genes.  These arguments rely on Knorr et al. and Rodrigues et al. to teach that RNAi-based targeting of several genes did not cause high rates of mortality.  Applicant is reminded that the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the dsRNA targeted to the Coleopteran PSMB5 gene taught and suggested by Monsanto is capable of functioning to inhibit expression of a Coleopteran PSMB5 gene, and therefore meets the functionality as recited by Applicants, absent some clear evidence to the contrary.
The Examiner has provided sound basis in fact and technical reasoning that reasonably supports the determination that the present claims would have been prima facie obvious over the cited prior art and has shifted the burden to Applicant to provide evidence to the contrary.  Applicants have not provided any evidence to the contrary and therefore the rejection is maintained.     
Before the effective filing date of the claimed invention, a person of ordinary skill in the art was aware that controlling a Coleopteran insect (e.g., Colorado potato beetle) (CPB), pest is of great agronomical and economical interest as suggested by Monsanto.  It would have been prima facie obvious to one of ordinary skill in the art to make and design interfering RNA targeting PSMB5 genes of Coleoptera pests for the purpose of controlling insect pests as taught by Monsanto.
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to use the sequence taught by GenBank Accession Number XM_023158308 to design the polynucleotide compositions of Monsanto since the sequence was known as a gene encoding for Coleopteran PSMB5.   
Monsanto teaches a person of ordinary skill in the art that CPB pests can successfully be controlled by targeting particular genes using RNA interference and Monsanto also teach that PSMB5 is a gene target for controlling pests.  A person of ordinary skill in the art would have reasonably expected success to design interfering RNA targeting PSMB5 genes of Coleoptera pests since the prior art of Monsanto represents an exact blueprint of how to make and use such interfering RNAs for the purpose of controlling insect pests.
In view of the foregoing, when all the evidence is considered, the totality of the rebuttal evidence of non-obviousness fails to outweigh the evidence of obviousness made of record. Thus, it is maintained that the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 101
            In the previous Office Action filed June 5, 2020, claims 1-6, 8-10, 12-16, 18-20, and 22-27 were rejected under 35 U.S.C. 101.  This rejection is moot against claims 2, 3, 13-16, 18, 19, 22, and 26 in view of Applicant’s Amendment filed October 5, 2020 to cancel these claims.  This rejection is withdrawn against the remaining claims in view of Applicant’s Amendment to the claims filed October 5, 2020 and December 17, 2020 to recite that the polynucleotide is a double-stranded RNA.  NOTE:  New claims 49-51 are drawn to subject matter within the scope of the rejected claims and, if present, would have been rejected in the prior Office Action.  Therefore, the instant rejection applies to new claims 49-51.


Response to Arguments
In response to this rejection, Applicants argue that new claim 49 recites a single-stranded RNA (ssRNA) that inhibits expression of a Coleopteran proteasome beta 5 (PSMB5) gene, wherein the ssRNA comprises an RNA sequence 85% to 100% complementary to the mRNA or a segment of the mRNA encoded by SEQ ID NO: 1. Applicants argue that the Examiner’s assertion that a fragment of a naturally occurring sequence, such as an antisense nucleic acid, is a product of nature because it Myriad decision was directed to the patent eligibility of isolated DNA fragments and cDNA fragments and was therefore silent with regard to RNA fragments (including antisense RNA). Applicants submit that no Federal Court has yet analyzed the patent eligibility of antisense RNA, and the Patent Office’s patent eligibility guidance does not provide a single stranded RNA example. Applicants argue that the Myriad case focused on cDNAs, including fragments of cDNAs, because “creation of a cDNA sequence from mRNA results in an exons-only molecule that is not naturally occurring”.  Applicants contend that instead, the Court held that because “creation of a cDNA sequence from mRNA results in an exons-only molecule that is not naturally occurring,” it is not a product of nature. Applicants argue that the same logic applies to the single-stranded RNA of claim 49, and the claims that depend therefrom since the single-stranded RNAs of claim 49 do not exist in nature because they are not fragments of naturally occurring DNA or RNA, but instead are 85% to 100% complementary to the mRNA or a segment of the mRNA encoded by SEQ ID NO: 1. Applicants assert that therefore, much like the cDNA of Myriad that was created by a lab technician, and therefore not naturally occurring, the single-stranded RNAs of claim 49 are also not naturally occurring because they were created in a lab. These claims should similarly be patent eligible. Accordingly, Applicants request withdrawal of this rejection.
Applicant’s arguments, assertions, and submissions have been fully considered by the Examiner but are not found persuasive because contrary to Applicant’s argument, ssRNA, such as antisense RNA (asRNA) is considered in the art to be naturally occurring and is therefore not patent eligible.  For further explanation, see Wikipedia (downloaded Antisense RNA - Wikipedia on March 4, 2021) which describes asRNA as naturally occurring. Therefore, since the claims encompass and embrace asRNA, it is maintained that the claims are not patent-eligible.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635